Exhibit 4iii CONTRACT BENEFIT DATA Contract Number: [99-9999999] Annuitant: [John Doe] Age Nearest Birthday: [65] Sex: [Male] Secondary Life: [Jane Doe] Age Nearest Birthday: [62] Sex: [Female] Rider Date:{February 1, 2006] Initial Access Period: [15 Years] Initial Assumed Investment Return: [3.00%] Periodic Income Commencement Date: [February 1, 2006] Initial Periodic Income Payment Mode: [Monthly] Initial Periodic Income Payment: [$411.26] Initial Guaranteed Income Benefit: [$205.63] Death Benefit Option: [Account Value Death Benefit] [VAPOR Rider Charge: 0.40%]] Mortality and Expense Risk Charge and Administrative Charge During Access Period [Account Value Death Benefit without Guaranteed Income Benefit: [1.65%]] [Account Value Death Benefit with Guaranteed Income Benefit: [2.15%]] [Guarantee of Principal Death Benefit without Guaranteed Income Benefit: [1.70%]] [Guarantee of Principal Death Benefit with Guaranteed Income Benefit: [2.20%]] [Enhanced Guaranteed Minimum Death Benefit without Guaranteed Income Benefit: [1.95%]] [Enhanced Guaranteed Minimum Death Benefit with Guaranteed Income Benefit: [2.45%]] After Access Period [Account Value Death Benefit without Guaranteed Income Benefit: [1.65%]] [Account Value Death Benefit with Guaranteed Income Benefit: [2.15%]] [Guarantee of Principal Death Benefit without Guaranteed Income Benefit: [1.65%]] [Guarantee of Principal Death Benefit with Guaranteed Income Benefit: [2.15%]] [Enhanced Guaranteed Minimum Death Benefit without Guaranteed Income Benefit: 1.65%]] [Enhanced Guaranteed Minimum Death Benefit with Guaranteed Income Benefit: [2.15%]] CBD(8-10)
